J.B. Sturgis was convicted in the district court of Pittsburg county of the crime of adultery, and his punishment fixed as above stated.
This appeal has been pending in this court since the 7th day of January, 1918, the cause having been submitted on June 3, 1919, at which time no appearance was made by any counsel representing plaintiff in error, nor has any brief been filed in his behalf. Rule 9 of this court (12 Okla. Cr. viii, 165 P. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
This appeal has evidently been abandoned. An examination of the pleadings, instructions, judgments, and sentence discloses no prejudicial error, and in accordance with Rule 9, supra, the judgment is affirmed.